DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-5, 7, 9, 10-16 in the reply filed on 11/27/2020 is acknowledged.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 9, 14, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu (US pub 20170179438) in combination with Ishii et al. (US pub 20150090991) and Chen (US pub 20100187553).
	With respect to claim 1, Xu teaches a display device comprising (see figs. 1-7, particularly figs. 1 and 2 and associated text): 
a base layer 102; 
a plurality of wavelength conversion parts 112, 113 b,c disposed on one surface of the base layer; 
a partition wall 110 disposed between adjacent wavelength conversion parts of the plurality of wavelength conversion parts and having a first refractive index; 
a cover part 114 configured to cover the plurality of wavelength conversion parts and having a second refractive index; and 

Xu fails to teach the second refractive index of the cover part is greater than the first refractive index of the partition walls.
Ishii et al. teach a similar light emitting device in which a refractive index of the vertical separating spacer or wall 110 is lower than a refractive index of the cover layer 114 to increase the light reflection at the interface between the adjacent light pixels thereby reduce the undesirable light mixing or interference of adjacent pixels. See fig. 2 and associated text and para 92.
It would have been obvious to one of ordinary skill in the art of making semiconductor devices to incorporate the teaching of Ishii et al. into the device of Xu to increase the light reflection at the interface between the light pixels thereby reduce the light mixing or interference of adjacent pixels. See para 92.
With respect to claim 2, Xu teaches the surface is a flat surface, and the image display part contacts the flat surface provided by the partition wall and the cover part.  
With respect to claim 3, Xu teaches the image display part comprises: a base substrate 101; a circuit layer 103 disposed on the base substrate; a light emitting element layer 105, 107, 108 disposed on the circuit layer; and an encapsulation layer 109 covering the light emitting element layer and the circuit layer, wherein the encapsulation layer directly contacts the partition wall and the cover part.  
With respect to claim 4, Ishii et al. teach the partition wall has a rectangular shape on a cross-section.  
With respect to claim 5, Xu teaches partition wall has a trapezoid shape on a cross-section.  
With respect to claim 7, Xu teaches the partition wall has a width that gradually increases  from the base layer inside toward the image display part side.
With respect to claim 9, Xu teaches a light blocking layer 111 disposed between the base layer and the partition wall.  
 	With respect to claim 14, Xu in combination with Ishii et al. fail to the range for the difference between the first and second refractive indexes.
	However, it would have been obvious to one of ordinary skill in the art of making semiconductor devices to determine the workable or optimal value or range for the difference between the first and second refractive indexes through routine experimentation and optimization to obtain optimal or desired device performance or optimal light interference 
	Xu fails to teach that the partition wall is made of magnesium fluoride. 
	Chen teaches a light separator or reflector made of magnesium fluoride. See the abstract.
It would have been obvious to one of ordinary skill in the art of making semiconductor devices to incorporate the teaching of Chen into the device of Xu to achieve reflection. See the abstract.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu (US pub 20170179438) in combination with Ishii et al. (US pub 20150090991) and Chen (US pub 20100187553).
	With respect to claim 16, Xu teaches a display device comprising (see figs. 1-7, particularly figs. 1 and 2 and associated text): 
	a base layer 102; 
a light blocking layer 111 which is disposed on the base layer and in which a plurality of openings are defined;  
wavelength conversion parts 112, 113 b,c one-to-one corresponding to the plurality of openings to cover the plurality of openings; 
a partition wall 110 disposed between the wavelength conversion parts , disposed on the light blocking layer, and having a first refractive index; and 
a cover part 114 configured to cover the wavelength conversion parts and having a second refractive index 
Xu fails to teach the second refractive index of the cover part is greater than the first refractive index of the partition walls.
Ishii et al. teach a similar light emitting device in which a refractive index of the vertical separating spacer or wall 110 is lower than a refractive index of the cover layer 114 to increase the light reflection at the interface between the adjacent light pixels thereby reduce the undesirable light mixing or interference of adjacent pixels. See fig. 2 and associated text and para 92.
ordinary skill in the art of making semiconductor devices to incorporate the teaching of Ishii et al. into the device of Xu to increase the light reflection at the interface between the light pixels thereby reduce the light mixing or interference of adjacent pixels. See para 92.
Xu fails to teach that the partition wall is made of magnesium fluoride. 
	Chen teaches a light separator or reflector made of magnesium fluoride. See the abstract.
It would have been obvious to one of ordinary skill in the art of making semiconductor devices to incorporate the teaching of Chen into the device of Xu to achieve reflection. See the abstract.

Allowable Subject Matter
Claims 10-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG PHAM whose telephone number is (571)272-1714.  The examiner can normally be reached on Mon-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



LONG . PHAM
Examiner
Art Unit 2814



/LONG PHAM/Primary Examiner, Art Unit 2814